Filed 9/20/22 P. v. Wollett CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B313877
                                                            (Super. Ct. No. F411505002)
      Plaintiff and Respondent,                              (San Luis Obispo County)

 v.

 PATRICK OREN WOLLETT,

      Defendant and Appellant.


      In 2019, Patrick Oren Wollett filed a petition for
resentencing on his second degree murder conviction under Penal
Code1 section 1172.6 (former § 1170.95),2 which was enacted
pursuant to Senate Bill No. (SB) 1437. After the trial court
erroneously denied the petition on the ground that SB 1437 was
unconstitutional, Wollett appealed and we reversed and


         1 All   statutory references are to the Penal Code.

        Effective June 30, 2022, section 1170.95 was renumbered
         2

section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
remanded. On remand, the trial court once again summarily
denied the petition. The court found among other things that the
facts set forth in our prior opinion reversing Wollett’s first degree
murder conviction were sufficient to prove that he could still be
convicted of either felony murder or implied malice murder.
       Wollett contends, and the People correctly concede, that the
court erred in denying the petition without issuing an order to
show cause and holding an evidentiary hearing. It is clear that
the court—in apparent reliance on our subsequently depublished
decision in People v. Garcia (previously published at 57
Cal.App.4th 100 (Garcia))—erroneously weighed the evidence
and made credibility determinations in finding that Wollett could
still be found guilty of second degree murder. It is also clear from
the record that Wollett was not tried or convicted on a felony-
murder theory, but rather was tried solely on the now-invalid
theory that the murder was a natural and probable consequence
of the assault. Moreover, assault with a deadly weapon cannot
provide the basis for a conviction of section degree felony murder.
(People v. Chun (2009) 45 Cal.4th 1172, 1200.) Accordingly, we
reverse and remand.
           FACTUAL AND PROCEDURAL HISTORY 3
       Wollett, codefendant Chad Westbrook, Sarah Lonsinger–
Rey (Rey), and Hope Tanore, lived together in Wollett’s trailer.
Rey had been engaged to Wollett’s brother. Tanore was
Westbrook’s sister. The murder victim, Joshua Houlgate, was a




      3 The relevant facts are recited from our 2012 unpublished
opinion reversing his first degree murder conviction on direct
appeal. (People v. Wollett (Feb. 16, 2012, No. B224204) [nonpub.
opn.])



                                  2
friend of Westbrook. For several days prior to the shooting, they
all consumed considerable amounts of methamphetamine.
       On the evening of December 5, 2007, Wollett, Westbrook,
Rey and Tanore went to a bar where they were later joined by
Houlgate. Houlgate left the bar alone. The others drove back to
their trailer in Tanore’s car. Rey fell asleep on a couch.
Westbrook, Wollett and Tanore went into a bedroom.
       Wollett’s friend Brad McCormick came over to visit. After
a while, Wollett asked McCormick to leave, stating to McCormick
that “something’s going to happen. I want you to leave.” As
McCormick walked away from the trailer, Wollett said something
to the effect that he “may be going to jail for the rest of my life.”
       Tanore received a telephone call from Houlgate at
approximately 1:30 a.m. He said he would like to come to the
trailer if Tanore would give him a ride home. Tanore agreed and
told Wollett and Westbrook that Houlgate was coming over.
Houlgate arrived at the trailer 20 minutes later and began
socializing with Westbrook, Wollett and Tanore. Houlgate
brought some methamphetamine with him. At approximately
3:00 a.m., Houlgate went into the living room where Rey was
sleeping. He woke her up and they engaged in sexual
intercourse. Afterwards, they fell asleep on a mattress on the
floor. Wollett was upset at Rey and Houlgate for having sex
because she had been engaged to Wollett’s brother.
       Tanore left the trailer at approximately 4:00 a.m. She
drove her car to the street and was picked up by a friend. Shortly
thereafter, a witness saw Wollett sitting in Tanore’s car with the
motor idling. At about the same time, Wollett sent a text
message to friend Susan Meszaros stating that he “may need help
soon. Be there for me.”




                                 3
      At approximately 5:00 a.m. on December 6, the sleeping
Houlgate and Rey were awakened when Westbrook and Wollett
began hitting them with a baseball bat and a metal object. They
protected themselves as best they could and, although injured,
were able to stand up. At this time, Westbrook was standing
near Houlgate holding a shotgun he had obtained from
somewhere in the trailer. The shotgun had earlier been brought
to the trailer by Wollett from the home of a mutual friend, Tyler
Strohl, before the events of December 5 had begun. Wollett was
standing near Rey. Houlgate ran for the sliding door and
Westbrook shot him. Westbrook reloaded and pointed the
shotgun at Rey who begged him not to shoot her. Westbrook
dropped the shotgun without firing and ran out the back door of
the trailer. Wollett ran out the front door.
      Neighbors heard a bang, came to investigate, and found
Houlgate lying in the parking lot in front of the trailer. Houlgate
died at the scene from a shotgun wound to his chest. Rey
suffered two broken bones in her foot and other injuries.
Houlgate also had injuries from blunt force trauma. One injury
was consistent with being hit with a baseball bat. Houlgate’s
blood was found on the pillow case and on Wollett’s jeans. There
was a trail of blood from the trailer door to where Houlgate fell.
      Within minutes after the shooting, Wollett called his friend
Strohl, and left messages saying he needed help and was on the
run. Strohl had a Remington shotgun which had been taken
from his home a day or two earlier. Wollett had visited Strohl
during that period and knew he had a shotgun. When Wollett
and Strohl talked later in the day, Wollett told Strohl that “shit
happened; shit went down.” Wollett told Strohl that the shotgun
had been taken care of. Wollett also called friends Susan
Meszaros and Chelsea Gordon asking for help. At 8:00 a.m.,




                                 4
Wollett and Westbrook went to the home of Chelsea Gordon’s
mother to wait for Chelsea. Westbrook also called a friend to ask
for a ride.
       Recordings of two conversations between Wollett and
Westbrook after their arrest were admitted at trial. During the
first conversation, Wollett stated, “I wasn’t the shooter. I’m not
gonna say who anyone was, I don't know, dude.” Westbrook
stated, “The gun went off. Where it come from, I don’t know. He
had it?” During the second conversation, Wollett stated, “I told
them, you know, what happened, you know, there was a struggle
and you brought the shotgun and say, you know, [unintelligible]
because you know, my brother’s fiancé́—you know, they were
doin’ it in here, grabbed me [unintelligible], the shotgun
[unintelligible] . . . you're a goner, and I grabbed the closest thing
I had to me, a bat, and, you know, and then there was a struggle,
with the shotgun, it all happened real fast.”
       During the investigation, a Remington shotgun shell was
found in Westbrook’s residence, and a 25-inch metal pipe was
found in Tanore’s car. In September 2008, a Remington shotgun
and a baseball bat were found a few hundred yards from the
trailer.
       A jury subsequently convicted Wollett of first degree
murder (§§ 187, subd. (a), 189) and assault with a deadly weapon
(§ 245, subd. (a)(1)). The jury also found true allegations that
Wollett personally inflicted great bodily injury in committing the
assault (§ 12022.7, subd. (a)), that he personally used a deadly
weapon in committing the murder (§ 12022, subd. (b)), and that a
principal was armed with a firearm in committing the murder
(§ 12022, subd. (a)(1)). Wollett was sentenced to an aggregate
term of 32 years to life in state prison.




                                  5
       On appeal, we reversed Wollett’s first degree murder
conviction due to instructional error regarding the natural and
probable consequences doctrine of accomplice liability. (People v.
Wollett, supra, B224204.) The prosecution was given the option
of either retrying Wollett for first degree murder or accepting a
modification of the judgment to reflect a conviction of second
degree murder. (Ibid.) After the prosecution announced that it
would not retry Wollett for first degree murder, the trial court
resentenced appellant for second degree murder and assault with
a deadly weapon to an aggregate term of 23 years to life in state
prison.
       Following the enactment of SB 1437, appellant filed a
petition for resentencing pursuant to section 1172.6. After the
trial court erroneously denied the petition on the ground that SB
1437 was unconstitutional, we reversed and remanded for the
trial court to consider the merits of the petition. (People v.
Wollett (Aug. 24, 2020, No. B299129) [nonpub. opn.].)
       On remand, the trial court appointed counsel to represent
Wollett. In its opposition, the prosecution contended the petition
should be summarily denied because the facts set forth in our
opinion reversing Wollett’s first degree murder conviction are
sufficient as a matter of law to prove beyond a reasonable doubt
that appellant was guilty of murder under a theory of implied
malice, which remained valid under the current law. The trial
court agreed with the prosecution and denied the petition without
issuing an order to show cause or holding an evidentiary hearing.
Although appellant’s first degree murder conviction had been
reversed on direct appeal, the trial court highlighted our
opinion’s statement that Wollett was “‘an active participant in
the planning and execution of the assault’” and deemed it
“irrefutable” from the evidence that appellant was a major




                                6
participant in the underlying assault who acted with reckless
indifference to human life, such that he could still be convicted of
murder under the current law. The court further found that the
facts set forth in our prior opinion constituted “overwhelming
evidence” that Wollett could still be convicted of murder on a
theory of implied malice because he “was proven to be a major
participant in the brutal attack of two sleeping victims.” The
court added that “[w]hile [the] defense argues that the Court
should accept the assertions in the petition as true unless the
facts in the record conclusively refute them as a matter of law,
this Court finds that the facts in the petition are conclusively
refuted.”
                              DISCUSSION
       Wollett contends the trial court erred in summarily
denying his section 1172.6 petition for resentencing instead of
issuing an order to show cause and holding an evidentiary
hearing. The People concede the issue and we accept that
concession.
       SB 1437 amended the felony murder rule and eliminated
the natural and probable consequences doctrine as a means of
proving murder. (Stats. 2018, ch. 1015.) The bill was enacted “to
ensure that murder liability is not imposed on a person who is
not the actual killer, did not act with the intent to kill, or was not
a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats., 2018, ch. 1015, § 1,
subd. (f).) Section 189, as amended, now provides that in cases
where a death occurs during the perpetration or attempted
perpetration of a felony listed in section 189, subdivision (a), the
defendant is liable for murder only if the person was the actual
killer, the person acted with intent to kill in aiding, assisting, or
soliciting the killer, or if the person “was a major participant in




                                  7
the underlying felony and acted with reckless indifference to
human life, as described in subdivision (d) of Section 190.2.”
(§189, subd. (e)(3).)
       SB 1437 also provides a remedy for persons previously
convicted of felony murder or murder under the natural and
probable consequences doctrine. Section 1172.6 permits an
individual to petition the trial court to vacate the conviction and
to be resentenced on any remaining counts if he or she could not
have been convicted of murder because of SB 1437’s changes to
the definition of the crime. Such a petition must include: “(A) A
declaration by the petitioner that the petitioner is eligible for
relief under this section, based on all the requirements of
subdivision (a). [¶] (B) The superior court case number and year
of the petitioner's conviction. [¶] (C) Whether the petitioner
requests the appointment of counsel.” (§ 1172.6, subd. (b)(1).)
       If the petition contains all required information, section
1172.6, subdivision (c), prescribes a two-step process for the court
to determine if an order to show cause should issue: “‘The court
shall review the petition and determine if the petitioner has
made a prima facie showing that the petitioner falls within the
provisions of this section. If the petitioner has requested counsel,
the court shall appoint counsel to represent the petitioner. The
prosecutor shall file and serve a response . . . and the petitioner
may file and serve a reply . . . . If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.’” (People v. Lewis (2021) 11 Cal.5th
952, 961, italics omitted (Lewis).)
       In assessing whether the requisite prima facie showing has
been made, the trial court looks at “documents in the court file or
otherwise part of the record of conviction that are readily
ascertainable [including] the complaint, information or




                                 8
indictment filed against the petitioner; the verdict form or factual
basis documentation for a negotiated plea; and the abstract of
judgment.” (People v. Verdugo (2020) 44 Cal.App.5th 320, 329-
330, abrogated on another point in Lewis, supra, 11 Cal.5th at
p. 962.) The trial court may also consider the appellate opinion
as part of the record of conviction. (Lewis, at p. 972.) Our
Supreme Court has cautioned, however, that “the probative value
of an appellate opinion is case specific, and ‘it is certainly correct
that an appellate opinion might not supply all [the] answers.’
[Citation.] In reviewing any part of the record of conviction at
this preliminary juncture, a trial court should not engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] . . . [T]he ‘prima facie bar was
intentionally and correctly set very low.’” (Ibid.; see also People
v. Drayton (2020) 47 Cal.App.5th 965, 968 (Drayton), abrogated
on another point in Lewis, at p. 963.) [T]he trial court should
accept the assertions in the petition as true unless facts in the
record conclusively refute them as a matter of law.” (Drayton, at
p. 968; People v. Duchine (2021) 60 Cal.App.5th 798, 811-815
(Duchine).)
        “If, accepting the petitioner’s asserted facts as true, he or
she meets the requirements for relief listed in section 1170.95,
subdivision (a), then the trial court must issue an order to show
cause.” (Drayton, supra, 47 Cal.App.5th at p. 968.) If an order to
show cause issues, the court must hold a hearing to determine
whether to vacate the murder conviction. (§ 1170.95, subd.
(d)(1).) If the prosecutor does not stipulate to vacating the
conviction and resentencing the petitioner (Id., subd. (d)(2)), the
prosecution has the opportunity to present new and additional
evidence at the hearing to demonstrate the petitioner is not
entitled to resentencing (Id., subd. (d)(3)). The petitioner also has




                                  9
the opportunity to present new or additional evidence in support
of the resentencing request. (Ibid.) It is only during this phase
that the court may weigh the evidence in reaching a decision.
(Duchine, supra, 60 Cal.App.5th at pp. 811-815.)
       The parties agree that Wollett’s petition stated a prima
facie case for relief and that the trial court thus erred in denying
the petition without issuing an order to show cause and holding
an evidentiary hearing. Wollett’s petition alleged among other
things that he was convicted of murder under the natural and
probable consequences doctrine, and that he could not now be
convicted of murder under the recent changes to sections 188 and
189. In opposing the petition, the prosecution relied on our prior
opinion in Garcia, in which we erroneously held that trial courts
are not required to accept the allegations in a section 1172.6
petition as true.4 Because the court considered only the facts set
forth in our prior appellate opinion in reaching its conclusion and
nothing in that opinion refutes the allegations set forth in
Wollett’s petition as a matter of law, the trial court erred in
summarily denying the petition.



      4 After we issued our published opinion in Garcia, the
Supreme Court granted review and deferred the matter pending
the court’s decision in Lewis. After Lewis was decided, the court
ordered our prior opinion depublished and transferred the matter
back to us with directions to vacate our decision and reconsider
the cause in light of Lewis and Senate Bill 775. We subsequently
issued an unpublished opinion reversing the trial court’s order
denying Garcia’s petition for resentencing and remanded to the
trial court with directions to issue an order to show cause and
hold an evidentiary hearing as provided under section 1172.6.
(People v. Garcia (Mar. 3, 2022, B300163 [nonpub. opn.].)




                                10
      As the parties note, Wollett was not charged with felony
murder and the jury was not instructed on that theory. The trial
court nevertheless found that Wollett could still be found guilty of
felony murder because the record contains “irrefutable” and
“overwhelming evidence” to support a finding that he was a
major participant in the underlying assault who acted with
reckless indifference to human life. Wollett, however, cannot be
convicted of second degree felony murder because the underlying
felony was an assault. (People v. Chun, supra, 45 Cal.4th at
p. 1200.) Moreover, it is clear that the court impermissibly
weighed the evidence and made factual findings in reaching its
result. Accordingly, we reverse and remand for an evidentiary
hearing under subdivision (d) of section 1172.6. We express no
opinion whether Wollett is entitled to relief following the hearing.
(Drayton, supra, 47 Cal.App.5th at p. 983.)
      For purposes of remand, we note that the court also found
that Wollett could still be found guilty of second degree implied
malice murder. Although the court impermissibly weighed the
evidence in making this finding, our Supreme Court has
recognized that second degree implied malice murder was not
eliminated by SB 1437. (People v. Gentile (2020) 10 Cal.5th 830,
850.) “Though [SB 1437] abolished the natural and probable
consequences doctrine, it maintained the viability of murder
convictions based on implied malice, and the definition of implied
malice remains unchanged. (§ 188.)” (People v. Clements (2022)
75 Cal.App.5th 276, 298.) One harbors implied malice when
committing an act that is dangerous to life, knowing that it
endangers the life of another, and does so with a conscious
disregard for life. (People v. Nieto Benitez (1992) 4 Cal.4th 91,
106-107.) Accordingly, “notwithstanding [SB] 1437’s elimination
of natural and probable consequences liability for second degree




                                11
murder, an aider and abettor who does not expressly intend to
aid a killing can still be convicted of second degree murder if the
person knows that his or her conduct endangers the life of
another and acts with conscious disregard for life.” (People v.
Gentile, at p. 850.) The showing necessary for a conviction of
implied malice murder is thus greater than the showing required
for a conviction of felony murder.
                            DISPOSITION
       The order denying Wollett’s section 1172.6 petition is
reversed. The matter is remanded for the trial court to reappoint
counsel, issue an order to show cause, and conduct an evidentiary
hearing in accordance with section 1172.6, subdivision (d).
       NOT TO BE PUBLISHED.




                                     PERREN, J.*


I concur:



      GILBERT, P.J.




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                12
YEGAN, J., Dissenting:
       I respectfully dissent. The California Supreme Court has
expressly stated that before an evidentiary hearing is required on
a Penal Code section 1172.6 petition for resentencing, a trial
court may summarily deny the petition: “‘[I]f the record,
including the court’s own documents, “contain[s] facts refuting
the allegations of the petition,” then “the [trial] court is justified
in making a credibility determination adverse to the petitioner.”’”
(People v. Lewis (2021) 11 Cal.5th 952, 971.) This is precisely
what happened here, and the trial court stated that the record
“conclusively refutes” the petitioner’s allegations. The trial court
judge who ruled on the 1172.6 petition (Honorable Dodie
Harmon) also was the trial court judge who presided over
petitioner’s jury trial. If anyone in the world should know and
understand the underlying facts, this trial court judge should
know. Reversal will not produce a more favorable outcome and
an evidentiary hearing is an idle act.
       It does not matter that the Attorney General has conceded
that an evidentiary hearing is required. We are not required to
accept this concession. The “on-line” prosecutor, the District
Attorney of San Luis Obispo County, is not in agreement. It also
does not matter that the People’s original trial theory is now
inappropriate. The trial court expressly stated that petitioner
could now be convicted as a direct aider/abettor on an implied
malice theory. The uncontested facts in the record support this
trial court finding. Petitioner had a motive to kill the victim.
The victim had just engaged in sexual intercourse with the
former fiancé of petitioner’s brother. Petitioner brought a loaded
shotgun to the scene of the homicide shortly before the murder.
Petitioner had a third party friend leave the scene of the murder
saying that “something’s going to happen” and he “may be going
to jail for the rest of [his] life.” He told another friend to be ready
to “help” him soon. Petitioner and co-defendant Westbrook
repeatedly and “brutally” beat the murder victim and the former
fiancé of petitioner’s brother, with a baseball bat and a metal
object. Westbrook then used the shotgun brought by petitioner to
the scene of the murder, to shoot the victim in the chest. The
victim died from this shotgun wound. Petitioner and Westbrook
fled, and petitioner told a friend that he was “on the run” and
that the “shotgun had been taken care of.”
       This factual predicate, heard by the trial court at the jury
trial, shows implied malice as a matter of law, and it “refutes”
petitioner’s section 1172.6 allegations in the petition. The
judgment (order denying the petition) should be affirmed.
       NOT TO BE PUBLISHED.




                                YEGAN, J.




                                   2
                   Dodie A. Harman, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Nancy J. King, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Rene Judkiewicz, Deputy Attorney
General, for Plaintiff and Respondent.




                               1